The suit was brought upon a note given by Clingman and McGan to Towers, and indorsed by Towers to Harris, by Harris to Johnson, and by Johnson to Dunlop.
*36Dunlop had sued Harris, as indorser of this note, in the Court of Hustings of Alexandria. Harris appealed to the District Court at Dumfries, where the judgment was reversed, and Dun-lop appealed to the Court of Appeals, where the suit is still pending. At the trial of the cause of Dunlop v. Harris, the name of Johnson, the intermediate indorser, was struck out.
The defendant was allowed by Kilty, C. J., and Cranch, J., to appear without bail. Marshall, J., contra.